DETAILED ACTION
Claims 1 through 20 originally filed 17 July 2020. By amendment received 30 March 2021; claims 1, 4, 9, 15, 16, and 18 through 20 are amended. By amendment received 8 October 2021; claims 1, 2, 4, and 17 through 20 are amended. By amendment received 28 February 2021; claims 1, 2, 15, 19, and 20 are amended. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are not persuasive. 1

Applicant argues that the amendments to claims 1, 2, 19, and 20 overcome the previous rejections of these claims under 35 U.S.C. 112b. This argument is persuasive and the corresponding rejections are withdrawn.

Applicant argues that the combined teachings of Reed (US Patent 5,852,626) and Hermann et al. (Hermann, US Pub. 2005/0094684) do not teach or render obvious the limitation "The laser medium having a ratio of surface area to volume that is between 2 and 8mm-1" because, according to applicant, neither Reed nor Hermann render obvious the use of the claimed ratio. To support this argument, applicant contends that use of the claimed ratio produces advantages with respect to thermal properties of the laser medium and improved efficiency of the laser.
Initially, this limitation had been rejected as being rendered obvious as a matter of optimizing ranges (MPEP §2144.05) in light of the Officially Noticed facts "it was known in the art that a greater laser medium volume produces greater levels of laser energy" and "it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium". These facts were taken as admitted prior art in Office Act. ¶8 on the basis that the facts were not timely traversed. The present argument does not traverse or reference these facts.
This argument is not persuasive because the presence of an advantage does not support a conclusion of non-obviousness if the advantage is expected (MPEP §716.02(c)). Specifically, the noted advantages are known advantages that may be achieved by adjusting the laser medium volume and the laser medium surface area as set forth in the above noted admitted prior art facts. This establishes a prima facie case that use of the claimed range is obvious to one of ordinary skill in the art (MPEP §2144.05II). The present argument only identifies that adjusting the claimed ratio to within the claimed range is advantageous and does not provide any evidence or rationale that this advantage is unexpected to rebut the prima facie case of obviousness (MPEP §2144.05III). As such, this argument cannot be persuasive because the rationale presented does not support a conclusion of non-obviousness.
The limitation "The laser medium having a ratio of surface area to volume that is between 2 and 8mm-1" is rendered obvious by the combined teachings of Reed and Hermann in light of the above noted Official Notice as a matter of routine optimization. Applicant's argument that the claimed range would not have been obvious to one of ordinary skill in the art on the basis that the claimed range exhibits some advantage is not persuasive because the results described are not unexpected (MPEP §2144.05IIIA).

Applicant states in relation to Bendett et al. (Bendett, US Pub. 2002/0146047) in pg. 11 of Remarks that "While Bendett may disclose in par. [0075] that "in some embodiments, single-traverse- mode waveguides at 1535 nm wavelength were fabricated in a commercially available phosphate alkali glass ..." it is kindly noted that these waveguides "were fabricated in" the phosphate alkali glass (i.e. not fabricated of the phosphate alkali glass)." However, applicant also states in pg. 11 of Remarks that "… the material "phosphate alkali glass" used in Bendett as material…". 
It is unclear if applicant is arguing that Bendett does not teach the use of phosphate alkali glass as the laser active medium host material. In the event that applicant is arguing that Bendett does not teach the use of phosphate alkali glass as a laser active medium host material, this argument will be addressed.
This argument is not persuasive because Bendett teaches the use of phosphate alkali glass as a laser host material. Specifically, Bendett teaches that the waveguides are formed by ion exchange within a host material of phosphate alkali glass in which potassium ions are exchanged for sodium ions (see Bendett ¶75). This manner of waveguide formation only changes the type of phosphate alkali glass such that the waveguides must continue to be formed of phosphate alkali glass. As such, the laser host material within the waveguides of Bendett is composed of phosphate alkali glass.

Applicant argues that the combined teachings of Reed, Hermann, and Bendett do not teach or render obvious the limitation "The laser medium further comprising a phosphate glass as a host material" because, according to applicant, the material of Bendett would not have been suitable for use as a laser rod as in Reed. To support this argument, applicant contends that there are inherent disadvantages that would direct one skilled in the art away from employing the laser active medium host material of Bendett in the form of a laser rod as in Reed.
This argument is not persuasive because the prior art shows use of phosphate alkali glass laser rods. Specifically, Birnbaum et al. (Birnbaum, US Patent 5,832,008) and Myers (US Patent 4,770,811) discuss phosphate alkali glass in the context of laser rods. Birnbaum teaches the use of an Er:Yb:phosphate glass for a cylindrical solid laser rod and identifies the rod as QE-7S available from Kigre (see Birnbaum, col. 3, lines 25-29). Myers, assigned to Kigre, identifies that "phosphate glass" useful for laser rods includes alkali metal oxide therein (Myers, col. 2, lines 40-49). In light of these disclosures, it is determined that it was known in the art to employ phosphate alkali glass as a laser active medium host material in the form of a laser rod. As such, one of ordinary skill in the art would have found it obvious to use the phosphate alkali glass of Bendett as a material for the laser rod of Reed, because a skilled person would have known the material to be suitable.
The limitation "The laser medium further comprising a phosphate glass as a host material" is rendered obvious by the combined teachings of Reed, Hermann, and Bendett as set forth below. Applicant's argument that one of ordinary skill in the art would have found phosphate alkali glass unsuitable for a laser rod is not persuasive because it is contradicted by the prior art.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 through 20 rejected under 35 U.S.C. 103 as being unpatentable over Reed (US Patent 5,852,626) in view of Hermann et al. (Hermann, US Pub. 2005/0094684) and further in view of Bendett et al. (Bendett, US Pub. 2002/0146047).

Regarding claim 1, Reed discloses, "The laser medium is in a solid state" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium comprises a light exit surface" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20).  "[The light exit surface] through which the laser light exits from the laser medium during laser operation" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20, where the light must exit one of ends 6 in operation).  "The light exit surface has a boundary which is defined by one of at least one chamfer and at least one groove" (col. 3, lines 1-13 and Fig. 2, pts. 6, 8, 18, 19, and 20, where the size of grooves 18 and chamfer portions 8 define the light exit surface boundary).  Reed does not explicitly disclose, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  Hermann discloses, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann.  In view of the teachings of Reed regarding the use of a chamfered end face and the particular acknowledgement in lines 3 through 8 of column 3 that beam 20 may hit end faces 6 and/or chamfer portions 8 after hitting aperture 19, the additional implementation of the chamfer to provide an aperture as taught by Hermann would enhance the teachings of Reed by indicating that a chamfered portion may also provide an aperture such that the overall beam may be further shaped by the chamfered portion after the initial shaping desired by Reed.
The combination of Reed and Hermann does not explicitly disclose, "The laser medium further comprising a phosphate glass as a host material."  Bendett discloses, "The laser medium further comprising a phosphate glass as a host material" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett.  In view of the teachings of Reed regarding a solid state laser employing a particularly shaped surface, the alternate composition of the laser medium as a particularly doped phosphate glass as taught by Bendett would enhance the teachings of Reed and Hermann by allowing the laser to emit in a particular wavelength range useful for telecommunications while also exhibiting high thermal conductivity.
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "The laser medium having a ratio of surface area to volume that is between 2 and 8mm-1."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, the combination of Reed, Hermann, and Bendett does not explicitly disclose, "Wherein the ratio of surface area to volume of the laser medium is between 2 and 7mm-1." The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Reed discloses, "Wherein the light exit surface has a boundary on all sides which is defined by one of the at least one chamfer and the at least one groove" (col. 3, lines 8-13 and Fig. 2, pts. 6, 8, 18, 19, and 20).  

Regarding claim 4, Reed discloses, "Wherein during laser operation one of the at least one chamfer and the at least one groove serves as an aperture stop in order to shape a specific beam profile" (col. 3, lines 1-13 and Fig. 2, pts. 6, 8, 18, 19, and 20, where the size of grooves 18 and chamfer portions 8 define the light aperture).  

Regarding claim 5, Reed discloses, "Wherein during laser operation one of the at least one chamfer and the at least one groove serves to influence a mode profile during laser operation in a defined manner in order to at least one of bring about specific beam properties of the laser light and improve a beam quality of the laser light" (col. 3, lines 1-13 and Fig. 2, pt. 6, 8, and 18, where the use of an aperture in this manner inherently restricts the ability of the laser to operate in higher order modes).  

Regarding claim 6, Reed discloses, "Wherein the laser medium has a longitudinal axis" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium is embodied as a laser rod having a first end face including the light exit surface" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 6).  "[The laser rod having] a second end face opposite the first end face" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 6).  "[The laser rod having] a lateral surface" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 4).  

Regarding claim 7, Reed discloses, "Wherein the light exit surface is planar and extends at least one of perpendicularly to the longitudinal axis of the laser medium and parallel to the second end face of the laser rod" (col. 3, lines 47-50 and Fig. 1, pts. 6).  

Regarding claim 8, the combination of Reed, Hermann, and Bendett does not explicitly disclose, "A reflective coating applied on at least one of the second end face, the lateral surface, and one of the at least one chamfer and the at least one groove."  The examiner takes Official Notice of the fact that it was known in the art to employ a reflective coating on an end of a laser crystal so as to provide a highly reflective end mirror of the laser cavity in which the laser medium is incorporated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat one end of the laser crystal with a highly reflective coating, since such a coating allows the highly reflective end mirror to be integrated with the laser gain medium.

Regarding claim 9, Reed discloses, "Wherein the laser medium has a cross-sectional area which is uniform over a part of a length of the laser medium perpendicular to a longitudinal axis of the laser medium" (Fig. 1, pts. 2 and 4, where the cross sectional area of 2 is uniform between grooves 8 and chamfers 8 due to 4 not varying between those regions).  

Regarding claim 10, Reed discloses, "Wherein relative to a cross-sectional area perpendicular to a longitudinal axis of the laser medium, the light exit surface is at least one of smaller, is laterally offset, is geometrically dissimilar, has a different number of vertices" (Fig. 1, pts. 2, 4, 6, and 8, where chamfers 8 reduce the width of 4 to achieve the surface 6).  

Regarding claim 11, Reed discloses, "Wherein the boundary which is defined by one of a circumferential chamfer and a circumferential groove" (col. 3, lines 1-13 and Fig. 1, pts. 2, 6, 8, and 18).  

Regarding claim 12, Reed discloses, "[The light exit surface] has boundaries which are defined by one of a plurality of chamfers and a plurality of grooves" (Fig. 1, pts. 6 and 8).  
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "Wherein the light exit surface is rectangular."  The examiner takes Official Notice of the fact that it was known in the art to shape the exit face of a laser rod to be square so as to produce a beam having a corresponding cross sectional area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a square exit face of the laser device, since modification of the shape of the beam exit surface produces alterations on the shape of the beam emitted.

Regarding claim 13, Reed discloses, "Wherein the light exit surface is circular or elliptic and is bounded by a cone-shaped chamfer in such a way that the chamfer is defined by a surface on a cone whose axis extends parallel or obliquely with respect to a longitudinal axis of the laser medium" (col. 2, lines 33-41 and Fig. 1, pts. 6 and 8).  

Regarding claim 14, Reed discloses, "Wherein the light exit surface is geometrically dissimilar relative to a cross-sectional area perpendicular to a longitudinal axis of the laser medium" (col. 3, lines 13-17).  

Regarding claim 15, Reed discloses, "A laser-active material for a stimulated emission of photons embedded in the host material" (col. 3, line 43).  

Regarding claim 16, the combination of Reed and Hermann does not explicitly disclose, "Wherein the host material is selected from a group of phosphate glasses having laser-active material therein."  "The laser-active material including ytterbium ions and/or erbium ions."  Bendett discloses, "Wherein the host material is selected from a group of phosphate glasses having laser-active material therein" (p. [0075]).  "The laser-active material including ytterbium ions and/or erbium ions" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett for the reasons provided above regarding claim 1.  

Regarding claim 17, Reed discloses, "Wherein the laser-active material consists of at least one of ytterbium ions, erbium ions, neodymium ions, praseodymium ions, samarium ions, europium ions, gadolinium ions, terbium ions, dysprosium ions, holmium ions, thulium ions, cerium ions, chromium ions, cobalt ions, vanadium ions, nickel ions, molybdenum ions, and titanium ions" (col. 3, line 43).  

Regarding claim 18, the combination of Reed and Hermann does not explicitly disclose, "Wherein at least one of a concentration of the ytterbium ions is in a range of 5×1020 cm-3 to 30×1020 cm-3, a concentration of the erbium ions is in a range of 0.1×1020 cm-3 to 2×1020 cm-3, a concentration of the chromium ions is in a range of 0 to 0.2×1020 cm-3, and a concentration of the neodymium ions is in a range of 0.1×1020 cm-3 to 10×1020 cm-3."  Bendett discloses, "Wherein at least one of a concentration of the ytterbium ions is in a range of 5×1020 cm-3 to 30×1020 cm-3, a concentration of the erbium ions is in a range of 0.1×1020 cm-3 to 2×1020 cm-3, a concentration of the chromium ions is in a range of 0 to 0.2×1020 cm-3, and a concentration of the neodymium ions is in a range of 0.1×1020 cm-3 to 10×1020 cm-3" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett for the reasons provided above regarding claim 1.  

Regarding claim 19, Reed discloses, "A laser medium for generating a laser light" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium is in a solid state" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium includes a light exit surface, through which the laser light exits from the laser medium during laser operation" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20).  "The light exit surface has a boundary which is defined by one of at least one chamfer and at least one groove" (col. 3, lines 1-13 and Fig. 2, pts. 6, 8, 18, 19, and 20, where the size of grooves 18 and chamfer portions 8 define the light exit surface boundary).  "A pump source for introducing pump light into the laser medium" (col. 2, lines 50-55 and Fig. 1, pt. 17).  "A resonator for multiple reflection of photons" (col. 2, lines 50-55 and Fig. 1).  Reed does not explicitly disclose, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  Hermann discloses, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann for the reasons provided above regarding claim 1.  
The combination of Reed and Hermann does not explicitly disclose, "The laser medium being a phosphate glass as a host material."  Bendett discloses, "The laser medium being a phosphate glass as a host material" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett for the reasons provided above regarding claim 1.  
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "Wherein the resonator has one of an output coupling mirror formed by a partly reflective coating and an end mirror formed by a highly reflective coating."  The examiner takes Official Notice of the fact that it was known in the art to employ a reflective coating on an end of a laser crystal so as to provide a highly reflective end mirror of the laser cavity in which the laser medium is incorporated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat one end of the laser crystal with a highly reflective coating, since such a coating allows the highly reflective end mirror to be integrated with the laser gain medium.
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "The laser medium having a ratio of surface area to volume that is between 2 and 8 mm-1."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Reed discloses, "Providing a laser medium having a light exit surface, a lateral surface, and at least one edge" (col. 2, lines 33-37 and Fig. 1, pts. 2, 4, and 6).  "The at least one edge forms a transition between the light exit surface and the lateral surface of the laser medium" (col. 2, lines 33-37 and Fig. 1, pts. 4, 6, and 8).  Reed does not explicitly disclose, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  Hermann discloses, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann for the reasons provided above regarding claim 1.  
The combination of Reed and Hermann does not explicitly disclose, "The laser medium being a phosphate glass as a host material."  Bendett discloses, "The laser medium being a phosphate glass as a host material" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett for the reasons provided above regarding claim 1.  
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "Chamfering the at least one edge by at least one of grinding, polishing, and milling away the at least one edge to form at least one chamfer."  The examiner takes Official Notice of the fact that it was known in the art to grind, polish, or mill a laser gain medium so as to create a chamfered edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the prior art chamfering may be imposed through one of the noted processes, since such processes are art recognized suitable techniques for producing the required shape.
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "The laser medium having a ratio of surface area to volume that is between 2 and 8 mm-1."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Throughout this Office Action, references will be made to the Non-final Rejection mailed 26 October 2021 ("Office Act."), Applicant's Response dated 28 February 2022 ("Response"), and the original disclosure filed 17 July 2019 ("Spec.").